DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  

The closest reasonable prior art to the instant application, see cited reference to Tokida ‘728 discloses and teaches an optical transceiver, which includes a reflecting surface to reflect light propagating axially from the elongated member, and diagnosis catheter which includes housing, sheath, rotatable member, reflecting surface including coating, and the transceiver being disposed in the catheter lumen, but fails to disclose and teach the housing including side wall portions which cover the reflective surface of the transceiver by extending upwardly and disposing the transceiver between the two walls such that the reflecting surface of the transceiver is covered by the side wall portions of the catheter. Tokida ‘728 discloses the transceiver of the device, but  not the specific positioning and interactive components of the instant application (contemplated by the same inventor).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793